--------------------------------------------------------------------------------

Exhibit 10.7

 

Notice of Grant of Stock Options

and Option Agreement

  Northrop Grumman Corporation
1840 Century Park East
Los Angeles, CA 90067  

--------------------------------------------------------------------------------

Kent Kresa
[Address]                

 

 

         

Pursuant to the terms and conditions of the company’s 52 2001 NQ Stock Option
Plan (the “Plan”), you have been granted a Non-Qualified Stock Option to
purchase 100,000 shares (the “Option”) of stock as outlined below.

 

--------------------------------------------------------------------------------

        Granted To:    Kent Kresa                   Grant Date:    August 15,
2001                   Options Granted:   100,000                   Option Price
per Share:  
$78.5500                   Expiration Date:   August 15, 2011                  
Vesting Schedule:  

25% per year for 4 years
25,000 on 08/15/2002
25,000 on 08/15/2003
25,000 on 08/15/2004
25,000 on 08/15/2005

         

     

--------------------------------------------------------------------------------

This page and the attached Terms and Conditions together constitute the Option
Agreement. By your signature and the Company’s signature below, you and the
Company agree that these options are granted under and governed by the terms of
the Company’s 2001 Long-Term Incentive Stock Plan and the Option Agreement.    
 

NORTHROP GRUMMAN CORPORATION       By:  
By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     
Signature:
   
Date:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Kent Kresa          

--------------------------------------------------------------------------------

2001 NORTHROP GRUMMAN LONG-TERM INCENTIVE STOCK PLAN

NON-QUALIFIED STOCK OPTION

TERMS AND CONDITIONS - KK

1.   The Grantee is entitled at the time or times designated in paragraph 4
hereof but before the close of business on the day before the tenth anniversary
of the Date of Grant (the “Expiration Date”) to purchase and receive from the
Company the maximum number of shares of Common Stock of the Company set forth
above upon exercise of this Option, all subject, however, to the terms and
conditions stated herein and in the Northrop Grumman 2001 Long-Term Incentive
Stock Plan, as amended from time to time (the “Plan”), and any rules or guides
to administration adopted by the Company’s Compensation and Management
Development Committee or any successor committee appointed by the Company’s
Board of Directors to administer the Plan (the “Committee”) in effect from time
to time, including, without limitation, the Plan’s 2001 Guide to Administration
(the “Guide”).       2.   This Option is non-transferable and non-assignable and
may be exercised solely by the Grantee or a duly appointed guardian or personal
representative, except as provided in paragraph 3 hereof in the event of the
death of the Grantee. This Option shall not be an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.       3.   This Option shall terminate if and when the Grantee ceases
to be an employee of the Company or one of its subsidiaries, except as follows:
                (i)    If the Grantee dies or is Disabled (as defined below)
while employed by the Company or a subsidiary, the next succeeding vesting
installment of this Option shall vest and all installments under this Option
which have vested may be exercised by the Grantee (or, in the case of the
Grantee’s death, by the Grantee’s successor) until the fifth anniversary of the
Grantee’s death or Disability, whichever first occurs, but in no event after the
Expiration Date.                 (ii)    Notwithstanding any retirement
provisions set forth in the Guide to the contrary, if the Grantee Retires (as
defined below) while employed by the Company or a subsidiary, (x) the next
succeeding vesting installment of this Option shall vest as of the Grantee’s
Retirement date, (y) any and all succeeding installments of this Option will
vest as of the date(s) that they would have otherwise vested had the Grantee
remained employed by the Company or one of its subsidiaries, and (z) all
installments under this Option which have vested as of the Grantee’s Retirement
date or which vest as described in the foregoing clause (y) may be exercised by
the Grantee (or, in the case of the Grantee’s death, by the Grantee’s successor)
until the fifth anniversary of the Grantee’s Retirement, but in no event after
the Expiration Date.                 (iii)    Subject to the following sentence,
if the employment of the Grantee with the Company or a subsidiary is terminated
for any reason other than the Grantee’s death, Retirement or Disability, this
Option may be exercised (as to not more than the number of shares as to which
the Grantee might have exercised this Option on the date on which his or her
employment terminated) only within 90 days from the date of such termination of
employment, but in no event after the Expiration Date; provided, however, that
if the Grantee is dismissed by the Company or a subsidiary for cause, of which
the Committee shall be the sole judge, this Option shall expire forthwith. If
the Grantee dies within 90 days after a termination of employment described in
the preceding sentence (other than a termination by the Company or a subsidiary
for cause), this Option may be exercised by the Grantee’s successor for one year
from the date of the Grantee’s death, but in no event after the Expiration Date
and as to not more than the number of shares as to which the Grantee might have
exercised this Option on the date on which his or her employment by the Company
or a subsidiary terminated.



 

 





--------------------------------------------------------------------------------

          (iv)     For purposes of this instrument, “Disabled” means disabled
pursuant to the provisions of the Company’s (or one of its subsidiary’s) Long
Term Disability Plan applicable to the Grantee; or, if the Grantee is not
covered by such a Long Term Disability Plan, the incapacity of the Grantee, due
to injury, illness, disease, or bodily or mental infirmity, to engage in the
performance of substantially all of the usual duties of employment with the
Company or the subsidiary which employs the Grantee, such disability to be
determined by the Committee upon receipt and in reliance on competent medical
advice from one or more individuals, selected by the Committee, who are
qualified to give such professional medical advice. For purposes of this
instrument, “Retire” means that the Grantee terminates employment after
attaining age 55 with at least 10 years of service (other than in connection
with a termination by the Company or a subsidiary for cause).       4.   Subject
to the earlier vesting and/or termination of this Option pursuant to paragraph 3
or paragraph 8 hereof, this Option shall become exercisable as to 25 percent of
the total number of shares set forth above on the first anniversary of the Date
of Grant, and on each succeeding anniversary of the Date of Grant this Option
shall become exercisable as to an additional 25 percent of the total number of
shares so that on the fourth anniversary of the Date of Grant this Option shall
be exercisable in full. Subject to the earlier vesting and/or termination of
this Option pursuant to paragraph 3 or paragraph 8 hereof, this Option may be
exercised to the extent that it is exercisable in accordance with the foregoing
at any time up to the Expiration Date.       5.  

In order to exercise this Option, the Grantee or such other person as may be
entitled to exercise the same shall (i) execute and deliver to the Corporate
Secretary of the Company a written notice indicating the number of shares
subject to this Option to be exercised, and/or (ii) complete such other exercise
procedure as may be prescribed by the Corporate Secretary of the Company. The
date of exercise of this Option shall be the day such notice is received by the
Corporate Secretary of the Company or the day such exercise procedures are
satisfied, as applicable; provided that in no event shall this Option be
considered to have been exercised unless the per share exercise price of this
Option is paid in full (or provided for in accordance with the following
sentence) for each of the shares to be acquired on such exercise and all
required tax withholding obligations with respect to such exercise have been
satisfied or provided for in accordance with paragraph 8 hereof. The purchase
price shall be paid in cash or, in the sole discretion of the Committee and on
such terms and conditions as the Corporate Secretary of the Company may
prescribe, either in whole or in part in Common Stock of the Company (either
actually or by attestation and valued at their fair market value on the date of
exercise of this Option as defined in paragraph 6 hereof) or pursuant to a
cashless exercise arranged through a broker or other third party.

      6.   The fair market value of the shares of Common Stock of the Company on
the date of exercise of this Option shall be the closing price in the composite
tape of the Common Stock on the New York Stock Exchange on such date, or, if
there was no trading on such date, the closing price on the next preceding date
on which there was trading in such shares; provided, however, the Committee in
determining such fair market value may utilize such other exchange, market, or
listing as it deems appropriate. For purposes of a cashless exercise, the fair
market value of the shares shall be the price at which the shares in payment of
the exercise price are sold.       7.   The issue and sale of shares of stock
upon any exercise of this Option is further subject to full compliance with all
then applicable requirements of law, the Securities and Exchange Commission, the
Commissioner of Corporations of the State of California, or other regulatory
agencies having jurisdiction over the Company and its shares, and of any
exchanges upon which stock of the Company may be listed. The Grantee shall not
have the rights and privileges of a stockholder with respect to shares subject
to or purchased under this Option until the date appearing on the certificate(s)
issued upon the exercise of this Option.

 

 

 

--------------------------------------------------------------------------------

8.  

The number and price of shares subject to this Option are subject to adjustment
upon the occurrence of events such as stock splits, stock dividends and other
changes in capitalization in accordance with Section 6 of the Plan. In the event
of any adjustment, the Company will give the Grantee written notice thereof
which will set forth the nature of the adjustment. Except as set forth below in
this paragraph 8, the Grantee’s rights with respect to this Option in the event
of a Change in Control (as defined in the Plan) shall be determined under
Section 6 of the Plan. Notwithstanding the acceleration provisions of paragraph
3 hereof but subject to the limited exercise periods set forth therein, further
subject to the Company’s ability to terminate this Option in connection with a
Change in Control in accordance with the provisions of Section 6 of the Plan,
and further subject to the exceptions set forth in Section X of the Guide, this
Option shall become fully exercisable as of the date of the Grantee’s
termination of employment if either within the Protected Period (as defined in
the Guide) corresponding to a Change in Control of the Company or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company, the Grantee’s employment by the Company and its subsidiaries is
involuntarily terminated by the Company and its subsidiaries for reasons other
than Cause (as defined in Section X of the Guide) or by the Grantee for Good
Reason (as defined in Section X of the Guide).

    9.   The vesting of this Option requires continued employment through each
vesting date as a condition to the vesting of the corresponding installment of
this Option. Unless otherwise expressly provided in paragraph 3 or paragraph 8
hereof, employment before or between the specified vesting dates, even if
substantial, will not entitle the Grantee to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a termination
of employment. Subject to the leave of absence provisions of the Guide, the term
“employment” as used herein means active employment by the Company or one of its
subsidiaries and salary continuation without active employment will not, in and
of itself, constitute “employment” for purposes hereof (in the case of salary
continuation without active employment, the participant’s cessation of active
employee status shall be deemed to be a termination of “employment” for purposes
hereof). Nothing contained in this instrument, the Plan, or the Guide
constitutes an employment commitment by the Company or any subsidiary, affects
the Grantee’s status (if the Grantee is otherwise an at-will employee) as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to continue in the employ of the Company or any subsidiary, or
interferes in any way with the right of the Company or of any subsidiary to
terminate such employment at any time.     10.   The Company or the subsidiary
which employs the Grantee shall be entitled to require, as a condition of
issuing shares upon exercise of this Option, that the Grantee or other person
exercising this Option pay any sums required to be withheld by federal, state or
local tax law with respect to the exercise of this Option. Alternatively, the
Company or such subsidiary, in its discretion, may make such provisions for the
withholding of any taxes as it deems appropriate.     11.   The Company will pay
all federal and state transfer taxes, if any, and other fees and expenses in
connection with the issuance of shares upon exercise of this Option.     12.  
The Company may, for all purposes, regard the Grantee as the holder of this
Option until written notice of transfer pursuant to paragraph 3 hereof in
connection with the Grantee’s death has been given to and received by the
Corporate Secretary of the Company.

 



 

--------------------------------------------------------------------------------

13.   The Committee has the discretionary authority to determine any questions
as to the date when the Grantee’s employment terminated and the cause of such
termination and to interpret any provision of this instrument, the Plan, the
Guide, and any other applicable rules or guides to administration. Any action
taken by, or inaction of, the Committee relating to or pursuant to this
instrument, the Plan, the Guide, or any other applicable rules or guides to
administration shall be within the absolute discretion of the Committee and
shall be conclusive and binding on all persons.         14.  

This Option was granted under the Plan. This Option is governed by, and the
Grantee’s rights are subject to, all of the terms and conditions of the Plan,
the Guide (except as expressly provided in paragraph 3 hereof), and any other
rules or regulations adopted by the Committee, as the foregoing may be amended
from time to time. The Grantee shall have no rights with respect to any
amendment of this instrument, the Plan or the Guide unless such amendment is in
writing and signed by a duly authorized officer of the Company.

4





